Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16874166 filed 05/14/2020. Claims 1-20 are subject to examination.

Claim Objections
Claim 2, 5, and 6 objected to because of the following informalities:  
Claim 2 recites “receiving first downlink control information” in line 3. It is suggested that claim 2 be amended to recite “receiving a first downlink control information”.  
Claim 5 recites “a resource” in line 7. It is suggested that claim 5 be amended to recite “the resource”.
Claim 6 recites “a second modulation” in line 1. It is suggested that claim 6 be amended to recite “the second modulation”.
Appropriate correction is required.

Allowable Subject Matter
Claim 3, 10, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHAO et al. (ZHAO hereafter) (US 20190199468 A1).

Regarding claim 1, ZHAO teaches, A method for uplink control information transmission, comprising: 
obtaining a first modulation and coding scheme offset value used to multiplex first uplink control information on a physical uplink shared channel (ZHAO; At step 914, the wireless device receives a MCS offset for transmission of the UCI via the PUSCH with the sTTI … Network node 120 may communicate the MCS offset to wireless device 110, Par. 0125), wherein the first modulation and coding scheme offset value is less than 1 (ZHAO; the UCI MCS offset index or value is configured through a pre-defined number of DCI bits from network node to wireless device on a TTI or sTTI basis … the UCI MCS offset value can be in the range of … [0.5 … depending on the pre-defined granularity, Par. 0107); and 
mapping, according to the first modulation and coding scheme offset value, the first uplink control information to a resource for the physical uplink shared channel, to transmit the first uplink control information to a network device (ZHAO; At step 916, the wireless device communicates, to the network node, the UCI in the sTTI using the MCS offset, Par. 0128) using the resource for the physical uplink shared channel (ZHAO; the MCS offset values for UCI transmitting on sPUSCH need to be designed to control the coding rate of UCI on sPUSCH, and to determine the number of resources allocated for each type of UCI that are transmitted on PUSCH with shortened TTI, Par. 0050).  

Regarding claim 8, ZHAO teaches, A method for uplink control information transmission, comprising: 
(ZHAO; At step 816, the network node communicates the MCS offset to a wireless device, Par. 0120), wherein the first modulation and coding scheme offset value is less than 1 (ZHAO; the UCI MCS offset index or value is configured through a pre-defined number of DCI bits from network node to wireless device on a TTI or sTTI basis … the UCI MCS offset value can be in the range of … [0.5 … depending on the pre-defined granularity, Par. 0107); and 
receiving, from the terminal device, first uplink control information on a physical uplink shared channel according to the first modulation and coding scheme offset value (ZHAO; At step 916, the wireless device communicates, to the network node, the UCI in the sTTI using the MCS offset, Par. 0128; the MCS offset values for UCI transmitting on sPUSCH need to be designed to control the coding rate of UCI on sPUSCH, and to determine the number of resources allocated for each type of UCI that are transmitted on PUSCH with shortened TTI, Par. 0050).

Regarding claim 14, ZHAO teaches, A communications device, comprising: 
a communications interface (ZHAO; wireless device 110, Par. 0125); 
a processor (ZHAO; wireless device 110, Par. 0125); and  
a non-transitory computer readable storage medium having a program stored thereon for execution by the processor, the program including instructions for (ZHAO; wireless device 110, Par. 0125): 
obtaining a first modulation and coding scheme offset value used to multiplex first uplink control information on a physical uplink shared channel (ZHAO; At step 914, the wireless device receives a MCS offset for transmission of the UCI via the PUSCH with the sTTI … Network node 120 may communicate the MCS offset to wireless device 110, Par. 0125), wherein the first modulation and coding scheme offset value is less than 1 (ZHAO; the UCI MCS offset index or value is configured through a pre-defined number of DCI bits from network node to wireless device on a TTI or sTTI basis … the UCI MCS offset value can be in the range of … [0.5 … depending on the pre-defined granularity, Par. 0107); and 
mapping, according to the first modulation and coding scheme offset value, the first uplink control information to a resource for the physical uplink shared channel, to transmit the first uplink control information to a network device (ZHAO; At step 916, the wireless device communicates, to the network node, the UCI in the sTTI using the MCS offset, Par. 0128) using the resource for the physical uplink shared channel (ZHAO; the MCS offset values for UCI transmitting on sPUSCH need to be designed to control the coding rate of UCI on sPUSCH, and to determine the number of resources allocated for each type of UCI that are transmitted on PUSCH with shortened TTI, Par. 0050).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 4, 9, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO in view of Takeda et al. (Takeda hereafter) (US 20200374917 A1).

Regarding claim 2 and claim 15, ZHAO teaches, The method according to claim 1 and The communications device according to claim 14 respectively, wherein the obtaining the first modulation and coding scheme offset value comprises: 
receiving first downlink control information from the network device (ZHAO; the UCI MCS offset index or value is configured through a pre-defined number of DCI bits from network node to wireless device on a TTI or sTTI basis, Par. 0107), and wherein the resource for the physical uplink shared channel overlaps, in a time domain, with an uplink control channel resource that carries the first uplink control information (ZHAO; the coded HARQ ACK/NACK symbols are punctured into the coded data on PUSCH, Par. 0156).
ZHAO fails to explicitly teach,
wherein the first downlink control information is associated with scheduling of at least one of the physical uplink shared channel or the first uplink control information;
determining the first modulation and coding scheme offset value according to a format of the first downlink control information.
However, in the same field of endeavor, Takeda teaches, 
wherein the first downlink control information is associated with scheduling of at least one of the physical uplink shared channel or the first uplink control information (Takeda; the UE specifies a set of beta offset values, based on a certain field included in non-fallback DCI (for example, a UL grant), Par. 0052);
determining the first modulation and coding scheme offset value according to a format of the first downlink control information (Takeda; the UE specifies a set of beta offset values, based on a certain field included in non-fallback DCI (for example, a UL grant). The certain field may be referred to as a set designation field for beta offset, Par. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZHAO to include the use of non-fallback DCI as taught by Takeda in order to perform dynamic beta offset notification (Takeda; Par. 0043).

Regarding claim 9, ZHAO teaches, The method according to claim 8, wherein the sending a first modulation and coding scheme offset value comprises: 
sending first downlink control information to the terminal device (ZHAO; the UCI MCS offset index or value is configured through a pre-defined number of DCI bits from network node to wireless device on a TTI or sTTI basis, Par. 0107), wherein a resource for the physical uplink shared channel overlaps, in a time domain, an uplink control channel resource that carries the first uplink control information (ZHAO; the coded HARQ ACK/NACK symbols are punctured into the coded data on PUSCH, Par. 0156).
ZHAO fails to explicitly teach,
wherein the first downlink control information is associated with scheduling of at least one of the physical uplink shared channel or the first uplink control information; and 
wherein a format of the first downlink control information indicates the first modulation and coding scheme offset value.
However, in the same field of endeavor, Takeda teaches, 
wherein the first downlink control information is associated with scheduling of at least one of the physical uplink shared channel or the first uplink control information (Takeda; the UE specifies a set of beta offset values, based on a certain field included in non-fallback DCI (for example, a UL grant), Par. 0052);
wherein a format of the first downlink control information indicates the first modulation and coding scheme offset value (Takeda; the UE specifies a set of beta offset values, based on a certain field included in non-fallback DCI (for example, a UL grant). The certain field may be referred to as a set designation field for beta offset, Par. 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZHAO to include the use of non-fallback DCI as taught by Takeda in order to perform dynamic beta offset notification (Takeda; Par. 0043).

Regarding claim 4 and claim 17, ZHAO-Takeda teaches, The method according to claim 2 and The communications device according to claim 15 respectively, further comprising: 
determining a format of the first downlink control information according to (Takeda; the non-fallback DCI may be DCI transmitted in a UE-specific search. space, and may be DCI whose configuration (contents, payload, and so on) is configurable by means of UE-specific higher layer signaling (RRC signaling), Par. 0044) at least one of a quantity of bits in the first downlink control information, indication information of at least one preset bit field in the first downlink control information, or a type of search space that carries the first downlink control information (Takeda; the non-fallback DCI may be DCI transmitted in a UE-specific search, Par. 0044).
The rational and motivation for adding this teaching of Takeda is the same as for Claim 2.


Claim 5-6, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO in view of Sahlin et al. (Sahlin hereafter) (US 20190190663 A1).
  
Regarding claim 5 and claim 18, ZHAO teaches, The method according to claim 1 and The communications device according to claim 14 respectively, further comprising: 
obtaining a second modulation and coding scheme offset value used to multiplex (ZHAO; network node 120 may determine an MCS offset for one or more of the HARQ-ACK, RI, CRI, and/or CQI/PMI, Par. 0118;  At step 914, the wireless device receives a MCS offset, Par. 0125) and transmit second uplink control information on the physical uplink shared channel (ZHAO; At step 916, the wireless device communicates, to the network node, the UCI in the sTTI using the MCS offset, Par. 0128), wherein the second modulation and coding scheme offset value is at least one of greater than or equal to 1, or less than 1 (ZHAO; the UCI MCS offset index or value is configured through a pre-defined number of DCI bits from network node to wireless device on a TTI or sTTI basis … the UCI MCS offset value can be in the range of … [0.5 … depending on the pre-defined granularity, Par. 0107); and 
wherein the mapping, based on the first modulation and coding scheme offset value, the first uplink control information to a resource for the physical uplink shared channel, to transmit the first uplink control information (ZHAO; At step 916, the wireless device communicates, to the network node, the UCI in the sTTI using the MCS offset, Par. 0128) comprises: 
mapping (ZHAO; The MCS offset may selected from a set of values configured semi-statically (e.g., via radio resource control (RRC) signaling). The MCS offset may be determined independently for different UCI parameters, Par. 0119), according to at least one of the first modulation and coding scheme offset value or the second modulation and coding scheme offset value, the first uplink control information and the second uplink control information to the resource for the physical uplink shared channel, to transmit the first uplink control information and the second uplink control information (ZHAO; FIG. 6 illustrates the time multiplexing of UCI and data on the PUSCH. In the illustrated example, CQI/PMI, RI/CRI and HARQ ACK/NACK are multiplexed with the data symbols on to PUSCH, Par. 0030).  
Although ZHAO teaches that UCI is transmitted on sPUSCH and also teaches in Fig. 6 that UCI, which includes HARQ, CSI is transmitted on PUSCH, but fails to explicitly teach that HARQ, CSI transmitted on sPUSCH. However, in the same field of endeavor, Sahlin teaches in Fig. 3 Par. 0094-0095 that “UCI mapping on 2-symbol sPUSCH are listed …  the mapping of RI starts from the top of the second symbol, and the mapping of CQI/PMI starts after the RI … HARQ ACK/NACK mapping”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZHAO to include the use of mapping rule as taught by Sahlin in order to decode UCI efficiently (Sahlin ; Par. 0015).

Regarding claim 6 and claim 19, ZHAO-Sahlin teaches, The method according to claim 5 and The communications device according to claim 18 respectively, wherein the obtaining a second modulation and coding scheme offset value comprises: 
receiving higher layer signaling from the network device, wherein the higher layer signaling indicates the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel (ZHAO; The MCS offset may selected from a set of values configured semi-statically (e.g., via radio resource control (RRC) signaling). The MCS offset may be determined independently for different UCI parameters, Par. 0119); and 
obtaining, according to the higher layer signaling, the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel (ZHAO; The MCS offset may selected from a set of values configured semi-statically (e.g., via radio resource control (RRC) signaling), Par. 0119; If multiplexing UCI on such sPUSCH, considering the trade-off between UCI transmission reliability (i.e. lower coding rate for UCI, less resources left for UL-SCH data) and the system throughput (i.e. higher coding rate for UCI, more resources left for UL-SCH data), some of the existing beta offset values may not be applicable, Par. 0163).  

Regarding claim 11, ZHAO teaches, The method according to claim 8, further comprising: 
sending a second modulation and coding scheme offset value to the terminal device (ZHAO; network node 120 may determine an MCS offset for one or more of the HARQ-ACK, RI, CRI, and/or CQI/PMI, Par. 0118;  At step 914, the wireless device receives a MCS offset, Par. 0125) , wherein the second modulation and coding scheme offset value is at least one of greater than or equal to 1, or less than 1 (ZHAO; the UCI MCS offset index or value is configured through a pre-defined number of DCI bits from network node to wireless device on a TTI or sTTI basis … the UCI MCS offset value can be in the range of … [0.5 … depending on the pre-defined granularity, Par. 0107); and 
receiving, from the terminal device, the first uplink control information and second uplink control information on the physical uplink shared channel according to at least one of the first modulation and coding scheme offset value or the second modulation and coding scheme offset value (ZHAO; FIG. 6 illustrates the time multiplexing of UCI and data on the PUSCH. In the illustrated example, CQI/PMI, RI/CRI and HARQ ACK/NACK are multiplexed with the data symbols on to PUSCH, Par. 0030).  
Although ZHAO teaches that UCI is transmitted on sPUSCH and also teaches in Fig. 6 that UCI, which includes HARQ, CSI is transmitted on PUSCH, but fails to explicitly teach that HARQ, CSI transmitted on sPUSCH. However, in the same field of endeavor, Sahlin teaches in Fig. 3 Par. 0094-0095 that “UCI mapping on 2-symbol sPUSCH are listed …  the mapping of RI starts from the top of the second symbol, and the mapping of CQI/PMI starts after the RI … HARQ ACK/NACK mapping”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZHAO to include the use of mapping rule as taught by Sahlin in order to decode UCI efficiently (Sahlin ; Par. 0015).

Regarding claim 12, ZHAO-Sahlin teaches, The method according to claim 11, wherein the sending a second modulation and coding scheme offset value comprises performing at least one of: 
sending higher layer signaling to the terminal device, wherein the higher layer signaling indicates the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel (ZHAO; The MCS offset may selected from a set of values configured semi-statically (e.g., via radio resource control (RRC) signaling). The MCS offset may be determined independently for different UCI parameters, Par. 0119); or 
sending at least one piece of third downlink control information to the terminal device, wherein the at least one piece of third downlink control information indicates the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel (ZHAO; the UCI MCS offset index or value is configured through a pre-defined number of DCI bits from network node to wireless device on a TTI or sTTI basis … the UCI MCS offset value can be in the range of … [0.5 … depending on the pre-defined granularity, Par. 0107). 


Claim 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO-Sahlin in view of Takeda.

Regarding claim 7 and claim 20, ZHAO-Sahlin teaches, The method according to claim 5 and The communications device according to claim 18 respectively, wherein the obtaining the second modulation and coding scheme offset value comprises: 
receiving at least one piece of third downlink control information from the network device (ZHAO; the UCI MCS offset index or value is configured through a pre-defined number of DCI bits from network node to wireless device on a TTI or sTTI basis, Par. 0107), and wherein the resource for the physical uplink shared channel overlaps, in a time domain, with an uplink control channel resource that carries the second uplink control information (Sahlin; Fig. 3; UCI mapping on 2-symbol sPUSCH are listed …  the mapping of RI starts from the top of the second symbol, and the mapping of CQI/PMI starts after the RI … HARQ ACK/NACK mapping, Par. 0094-0095); and 
obtaining, according to the at least one piece of third downlink control information, the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel (ZHAO; The MCS offset may selected from a set of values configured semi-statically (e.g., via radio resource control (RRC) signaling), Par. 0119; If multiplexing UCI on such sPUSCH, considering the trade-off between UCI transmission reliability (i.e. lower coding rate for UCI, less resources left for UL-SCH data) and the system throughput (i.e. higher coding rate for UCI, more resources left for UL-SCH data), some of the existing beta offset values may not be applicable, Par. 0163).  
ZHAO-Sahlin fail to explicitly teach,
wherein the at least one piece of third downlink control information is associated with scheduling of at least one of a physical downlink shared channel and the second uplink control information.
However, in the same field of endeavor, Takeda teaches, 
wherein the at least one piece of third downlink control information is associated with scheduling of at least one of a physical downlink shared channel and the second uplink control information (Takeda; the UE specifies a set of beta offset values, based on a certain field included in non-fallback DCI, Par. 0052; Note that the UL DAI, the total DAI, and so on may mean a DL assignment, Par. 0055). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZHAO-Sahlin to include the use of non-fallback DCI as taught by Takeda in order to perform dynamic beta offset notification (Takeda; Par. 0043).
  
Regarding claim 13, ZHAO-Sahlin teaches, The method according to claim 12.
	ZHAO-Sahlin fail to explicitly teach,
	wherein a format of the at least one piece of third downlink control information indicates the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel.  
However, in the same field of endeavor, Takeda teaches, 
wherein a format of the at least one piece of third downlink control information indicates the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel (Takeda; the UE specifies a set of beta offset values, based on a certain field included in non-fallback DCI (for example, a UL grant). The certain field may be referred to as a set designation field for beta offset, Par. 0052). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ZHAO-Sahlin to include the use of non-fallback DCI as taught by Takeda in order to perform dynamic beta offset notification (Takeda; Par. 0043).
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416